United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1891
                                    ___________

United States of America,             *
                                      *
                  Appellee,           * Appeal from the United States
                                      * District Court for the District
      v.                              * of Minnesota.
                                      *
Cleshay L. Johnson, also known as     *      [UNPUBLISHED]
Clee,                                 *
                                      *
                  Appellant.          *
                                 ___________

                            Submitted: April 1, 1999
                                Filed: April 9, 1999
                                   ___________

Before FAGG, HEANEY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Cleshay L. Johnson pleaded guilty to conspiring to possess with intent to
distribute crack cocaine and now appeals from the guidelines sentence imposed by
the district court. Johnson's counsel filed a brief under Anders v. California, 386 U.S.
738 (1967), contending that Johnson's prison sentence is longer than necessary to
achieve rehabilitation, retribution, or deterrence. We reject counsel's argument. Cf.
United States v. Hutchinson, 926 F.2d 746, 747 (8th Cir. 1991) (per curiam)
(defendant's request for sentence at low end of Guidelines range is unreviewable.
Having carefully reviewed the record, we find no nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80 (1988). We thus affirm Johnson's sentence.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-